COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-15-00070-CV


IN RE HOWARD KIRK GIBBS                                               RELATOR


                                      ------------

                           ORIGINAL PROCEEDING
                      TRIAL COURT NO. 2005-0000126-2-D

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus, relator’s

emergency motion for stay, the response of the real parties in interest, and

relator’s reply and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus is denied, and the stay imposed by our

March 3, 2015 order is lifted.

                                                     PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: April 29, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).